EXHIBIT 10.7



Coca-Cola Enterprises, Inc.
2012 Restricted Stock Unit Award to Manik Jhangiani




The terms and conditions applicable to the restricted stock unit award (“RSU
Award” or “Award”) made on November 5, 2012 by Coca-Cola Enterprises, Inc. (the
“Company”) to Manik Jhangiani are described below in this 2012 Restricted Stock
Unit Award Agreement (the “Agreement”). This grant of 4,872 restricted stock
units was made under the Coca-Cola Enterprises, Inc. 2010 Incentive Award Plan
(the “Plan”), the terms of which are incorporated into this Agreement. All
capitalized terms in the Agreement shall have the meaning assigned to them in
this Agreement or in the Plan.


1.
2012 RSU Award. A RSU Award represents an unfunded promise by the Company to
deliver shares of Coca-Cola Enterprises, Inc.’s common stock (“Stock”) and to
pay certain amounts to you upon the vesting of all or a portion of the
restricted stock units (“RSUs”) credited under your RSU Award. A RSU Award does
not entitle you to vote any shares of the Company’s Stock or receive actual
dividends. A RSU Award may not be transferred, assigned, hypothecated, pledged,
or otherwise encumbered or subjected to any lien, obligation, or liability of
you or any other party.

2.
Vesting in Your 2012 RSU Award. Your RSU Award will become vested on November 5,
2015, provided you are continually employed by the Company or a Subsidiary
through that date. Notwithstanding the foregoing, your RSU Award will become
vested to the extent set forth below in the following circumstances:

i.
    Death or Disability: For 100% of your RSU Award, in the event of your death
or your termination of employment on account of Disability.

ii.
Retirement or Redundancy: For a pro rata portion of your RSU Award, upon your
termination of employment due to your Retirement or termination of employment on
account of Redundancy, to the extent permitted under local law. The pro rata
fraction is determined by dividing the number of months between the grant date
of this Award (November 5, 2012) and your termination date by 36 (the number of
months between the grant date and November 5, 2015).

iii.
Change in Control: For 100% of your RSU Award, in the event your employment is
terminated without Cause within 24 months following a Change in Control of the
Company.

3.
Effect of Separation from Service. If you separate from service with the Company
or a Subsidiary before November 5, 2015 on account of any reason other than
described in Section 2, above, 100% of the RSU Award will be forfeited.

4. Dividend Equivalents on Your 2012 RSU Award. Upon vesting of your RSU Award
and immediately prior to the distribution of the shares of Stock subject to your
vested RSU Award, your RSU account will be credited with dividend equivalent
units. The value of these dividend equivalent units will equal the total amount
of dividends declared by the Board on a share of the Stock from the date of
grant through the date on which your RSUs vest, multiplied by the number of
vested RSUs.
5.
Form and Timing of Payments from Your RSU Account. The Company will distribute a
share of Stock to you (electronically or in certificate form) for each RSU that
vests under your RSU Award, and it will make a cash payment to you equal to any
dividend equivalent units credited to your RSU account. Your RSU account will be
distributed to you as soon as practicable following the date your RSUs vest.

6.
Definitions. For purposes of this Award, the following definitions apply:

a. “Disability” means your inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantially gainful activity,
which condition, in the opinion of a physician approved of by the Company, is
expected to have a duration of not less than one year.
b. “Redundancy” means your involuntary termination of employment due to a
reduction in workforce, internal reorganization or similar business reason
unrelated to individual performance.
c.
“Retirement” means your termination of employment on or after the earliest date
on which you would be eligible (or if you do not participate, participants are
eligible) for an immediately payable benefit under the defined benefit pension
or retirement plan sponsored by or contributed to by your employer, provided
your termination is not for Cause.


 
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING
SECURITIES THAT HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933


        
 

--------------------------------------------------------------------------------




7.
Deemed Acceptance of Award. There is no need to acknowledge your acceptance of
this Award, as you will be deemed to have accepted the Award and the terms and
conditions of the Plan and this document unless you notify the Company otherwise
in writing. This deemed acceptance is applicable even if you do not acknowledge
acceptance though the electronic process the Company may make available at the
time of grant.



8. Acknowledgment of Nature of Plan and RSUs. In accepting the Award, you
acknowledge, understand and agree that:
a.
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;

b.
the RSU Award is voluntary and occasional and does not create any contractual or
other right to receive future RSU Awards, or benefits in lieu of RSUs even if
RSUs have been awarded in the past;

c.
all decisions with respect to the RSU Award and future Awards, if any, will be
at the sole discretion of the Company and the RSUs are not an employment
condition for any purpose including, but not limited to, for purposes of any
legislation adopted to implement EU Directive 2000/78/EC of November 27, 2000;

d.
the RSU Award and your participation in the Plan or any policies adopted
pursuant to the Plan shall not create a right to employment or be interpreted as
forming an employment or service contract with the Company, with your employer
or any Subsidiary and shall not interfere with the ability of the Company, your
employer or any Subsidiary, as applicable, to terminate your employment or
service relationship (if any);

e.
your participation in the Plan is voluntary;

f.
the RSU Award and the shares of Stock subject to the RSU Award are not intended
to replace any pension rights or compensation;

g.
the RSU Award and the shares of Stock subject to the RSU Award and the income
and the value of the same are not part of normal or expected compensation for
any purpose, including, without limitation, calculating any severance,
resignation, termination, dismissal, redundancy, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;

h.
the future value of the underlying shares of Stock is unknown, indeterminable
and cannot be predicted with certainty;

i.
if you receive shares of Stock, the value of such shares acquired on vesting of
RSUs may increase or decrease in value;

j.
no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSU Award resulting from the termination of your employment or other
service relationship (for any reason whatsoever, whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any), and in
consideration of the grant of the RSU Award to which you are otherwise not
entitled, you irrevocably agree never to institute any such claim against the
Company, any of its Subsidiaries or your employer, waive your ability, if any,
to bring any such claim, and release the Company, its Subsidiaries and your
employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim;

k.
for purposes of the RSU Award, your employment or service relationship will be
considered terminated as of the date you are no longer actively providing
services to the Company or one of its Subsidiaries (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any) and unless otherwise expressly provided in this
Agreement or determined by the Company, your right to vest in the Award under
the Plan, if any, will terminate as of such date and will not be extended by any
notice period (e.g., your period of service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any); the Board/Committee shall have the exclusive
discretion to determine when you are no longer actively providing services for
purposes of your Award (including whether you may still be considered to
be providing services while on a leave of absence);


2
            
 

--------------------------------------------------------------------------------




l.
the RSU Award and the benefits evidenced by this Agreement do not create any
entitlement, not otherwise specifically provided for in the Plan or by the
Company in its discretion, to have the RSUs or any such benefits transferred to,
or assumed by, another company, nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Company’s Stock;
and

n.
neither the Company, your employer nor any Subsidiary shall be liable for any
foreign exchange rate fluctuation between your employer’s local currency and the
United States dollar that may affect the value of the RSU Award or of any
amounts due to you pursuant to the settlement of the RSUs or the subsequent sale
of Stock acquired upon vesting of the RSU Award.

9.
Tax Obligations. You acknowledge that, regardless of any action taken by the
Company or, if different, your employer, the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you or deemed by the Company or your employer in their discretion
to be an appropriate charge to you even if legally applicable to the Company or
your employer (“Tax-Related Items”) is and remains your responsibility and may
exceed the amount actually withheld by the Company or your employer. You further
acknowledge that the Company and/or your employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSU Award, including, but not limited to, the grant, vesting
or settlement of the RSU Award, the subsequent sale of any shares of Stock
acquired pursuant to such settlement and the receipt of any dividends or
dividend equivalents; and (ii) do not commit to and are under no obligation to
structure the terms of the Award or any aspect of the RSUs to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. Further, if you are subject to Tax-Related Items in more than one
jurisdiction between the grant date and the date of any relevant taxable or tax
withholding event, as applicable, you acknowledge that the Company and/or your
employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any Tax-Related Items becoming due with respect to the RSUs, the
issuance of shares upon vesting of the RSUs or the receipt of any cash payments,
you shall pay, or make adequate arrangements to satisfy all Tax-Related Items.
In this regard, you authorize the Company or your employer to withhold all
applicable Tax-Related Items from outstanding RSUs, from your wages or other
cash compensation payable to you by the Company or your employer or from any
cash payment received upon the payment of your RSU Award. In addition, if or to
the extent any applicable Tax-Related Items payment or withholding obligation
has not been satisfied prior to the Award’s payment date (and if permissible
under local law), the Company or your employer shall withhold shares of Stock to
satisfy the withholding or payment obligation, provided that the Company or your
employer shall withhold only the amount of shares necessary to satisfy the
minimum withholding amount. To the extent the Tax-Related Items obligation is
satisfied by reducing the number of shares of Stock issued upon vesting of the
RSUs, for tax purposes, you are deemed to have been issued the full number of
shares of Stock subject to the vested RSUs, notwithstanding that a number of
shares of Stock are held back solely for the purpose of paying the Tax-Related
Items. Further, in the event that such share withholding method is prevented by
applicable law or has materially adverse accounting or tax consequences, the
Tax-Related Items withholding obligation that has not been satisfied prior to
the payment of the RSU Award may be satisfied by one or a combination of the
following: (A) withholding from proceeds of the sale of shares of Stock acquired
upon payment of the RSUs, either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization
without further consent); or (B) withholding from your wages or other cash
compensation payable to you by the Company and/or your employer. In the event
that the Company withholds the Tax-Related Items from the proceeds of the sale
of shares of Stock acquired upon payment of the RSUs, it may do so using maximum
applicable withholding rates, in which case you will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Stock
equivalent. Finally, you agree to pay to the Company or your employer any amount
of Tax-Related Items that the Company or your employer may be required to
withhold or account for as a result of your participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares of Stock or the proceeds of the sale of shares of
Stock to you, if you fail to comply with your obligations in connection with the
Tax-Related Items.
Additionally, you agree that if you do not pay or your employer or the Company
does not withhold from you the full amount of income tax that you owe due to the
vesting of the RSUs, or the release or assignment of the RSUs for consideration,
or the receipt of any other benefit in connection with the RSU Award (the
“Taxable Event”) within 90 days after the Taxable Event, or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003, then the amount that should have been withheld shall constitute a loan
owed by you to your employer, effective 90 days after the Taxable Event. You
agree that the loan will bear interest at the official rate of HM Revenue and
Customs (“HMRC”) and will be immediately due and repayable by you, and the
Company and/or your employer may recover it at any time thereafter by
withholding the funds from salary, bonus or any other

3
            
 

--------------------------------------------------------------------------------




funds due to you by your employer, by withholding in shares of Stock issuable
upon vesting and settlement of the RSUs or from the cash proceeds from the sale
of shares of Stock issued upon vesting or by demanding cash or a cheque from
you.
Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the Exchange Act), the terms of the
immediately foregoing provision will not apply. In the event that you are an
officer or executive director and income tax is not collected from or paid by
you within 90 days of the Taxable Event, the amount of any uncollected income
tax may constitute a benefit to you on which additional income tax and national
insurance contributions may be payable. You will be responsible for reporting
any income tax on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company and/or your employer (as
appropriate) for the value of any national insurance contributions due on this
additional benefit.
10.
Data Privacy. You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this Agreement and any other Award materials (“Data”) by and among,
as applicable, your employer, the Company and its Subsidiaries for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.

You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security/ insurance number or other
identification number, salary, nationality, job title, residency status, any
shares of Stock or directorships held in the Company, details of all RSUs or any
other entitlement to shares of Stock awarded, canceled, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan. You understand that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in your country, or elsewhere
(including outside the European Economic Area), and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the shares of Stock received upon
vesting of the RSUs may be deposited. You understand that Data will be held only
as long as is necessary to implement, administer and manage your participation
in the Plan. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consent herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with your
employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Company would not be able to
award you RSUs or other equity awards or administer or maintain such Awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.


11.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means or request your consent to participate in the Plan
by electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

12.
Repayment/Forfeiture. In the event a two-thirds majority of the independent
members of the Board, after permitting you to respond on your own behalf,
determines that you engaged in fraud or ethical misconduct that resulted in or
directly contributed to the restatement of the Company’s financials, the Board
may require you to repay some or all of the gains from the vesting of the RSUs
under this Award if such vesting occurs in or after the year or years affected
by the restatement. Additionally, any benefits you may receive hereunder shall
be subject to repayment or forfeiture as may be required to comply with (i) any
applicable listing standards of a national securities exchange adopted in
accordance with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (regarding recovery of erroneously awarded compensation) and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission adopted thereunder, (ii) similar rules under the laws of any other
jurisdiction and (iii) any policies adopted by the Company to implement such
requirements, all to the extent determined by the Company in its discretion to
be applicable to you.


4
            
 

--------------------------------------------------------------------------------




13.
Compliance with Code Section 409A. To the extent that this RSU Award is subject
to section 409A of the Internal Revenue Code (the “Code”), the Award will be
administered and interpreted in accordance with Code section 409A and the final
regulations and other IRS guidance promulgated thereunder.

14.
Severability. If one or more of the provisions of this Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Agreement to be construed so as to foster
the intent of this Agreement and the Plan.

15.
Language. If you receive this Agreement or any other document related to the
Plan translated into a language other than English and the meaning of the
translated version is different than the English version, the English version
will control.

16.
Waiver. The waiver by the Company with respect to your (or any other
Participant’s) compliance with any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by you of any provision of this Agreement.

17.
Governing Law. The RSU Award and the provisions of this Agreement are governed
by, and subject to, the laws of the State of Georgia, U.S.A., (excluding
Georgia’s conflict of laws provision). For purposes of litigating any dispute
that arises under this Award or the Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Georgia, and agree that such
litigation shall be conducted in the courts of Cobb County, Georgia, or the
federal courts for the United States for the Northern District of Georgia, and
no other courts, where this grant is made and/or to be performed.

18.
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Stock, the Company
shall not be required to deliver any Stock issuable upon settlement of the RSU
Award prior to the completion of any registration or qualification of the
shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. You
understand that the Company is under no obligation to register or qualify the
shares with the SEC or any state or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the shares. Further, you agree that the Company shall have unilateral
authority to amend the Plan and the Agreement without your consent to the extent
necessary to comply with securities or other laws applicable to issuance of
shares of Stock.

19.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the RSU Award and on any
shares of Stock acquired under the Plan for legal or administrative reasons and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

20.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Stock. You are hereby advised to consult with your own personal tax, legal
and financial advisors regarding your participation in the Plan before taking
any action related to the Plan.

21.
Headings. The headings in this Agreement have been inserted for convenience of
reference only, and are to be ignored in any construction of the provisions of
this Agreement.

22.
Plan Administration. The Plan is administered by a Committee of the Company’s
Board, whose function is to ensure the Plan is managed according to its
respective terms and conditions. To the extent any provision of this Agreement
is inconsistent or in conflict with any provision of the Plan, the Plan shall
govern. A request for a copy of the Plan and any questions pertaining to the
Plan should be directed to: EXECUTIVE COMPENSATION OFFICE; COCA-COLA
ENTERPRISES, INC.; 2500 WINDY RIDGE PARKWAY; ATLANTA, GA 30339 USA; (001)
678-260-3000.


5
            
 